Title: From James Madison to Anthony Merry, 29 September 1806
From: Madison, James
To: Merry, Anthony



Sir
Dept. of State, Sepr. 29. l806.

I do myself the Honor of troubling you with Duplicate Copies of two depositions, the first of Mary Bell and the other of Thos Bird, which the friends of Robt. Smith, the Impressed seaman in whose behalf I had the Honor of writing to you on the 28th Ult. have just forwarded to this office, in Consequence of a Suggestion in your favor of the 4th Inst, which I have caused to be communicated to them, that it was doubtful whether the proof which you then possessed would be deemed sufficient evidence in the Case; and I must ask the favor of you to forward this additional testimony to the Commander of His Britannic Majesty’s Ship of war, the frigate Cleopatra, in which Smith is stated to have been detained.  I have the Honor & &c.

J M.

